PER .CURIAM.
In the court below Laura H. Herold brought, as .beneficiary, 'suit against the Prudential Insurance Company on its policy on the life of her husband, who, as she alleged, was accidentally drowned some seven months past. At the trial defendant asked for binding instructions in its favor, which request was denied. The jury having found for plaintiff, defendant moved for judgment n. 6. v. in its favor. This having been denied, defendant took this appeal.
The proofs in the case were discussed in detail by the trial judge in his opinion refusing judgment n. o. v. and declining to grant a new trial. Reference thereto saves needless repetition, and as we find no error on the part of the judge either in refusing to enter judgment n. o. v. for defendant or in his rulings during the trial, the judgment in favor of the plaintiff is affirmed.